Case 3:21-cr-30073-SPM Document1 Filed 05/18/21 Page1iof3 Page ID#1

FILED

IN THE UNITED STATES DISTRICT COURT MAY { 8 202)

FOR THE SOUTHERN DISTRICT OF ILLINOIS Spee
ds. DISTRICT COURT
SOUTHERN DISTR!
EAST ST. LOUIS ORF Se NO's

CRIMINAL NO. AI AQ IBS mM

Title 21, United States Code,

UNITED STATES OF AMERICA,
Plaintiff,

VS.

ANGELA M. MOHLER,

ee Se

also known as “Angela M. Hudson,” Section 843(a)(3)
Defendant.
INDICTMENT
THE GRAND JURY CHARGES:
COUNT 1

Obtaining a Controlled Substance by Misrepresentation, Fraud, and Deception
21 U.S.C. § 843(a)(3)

On or about March 5, 2021 in St. Clair County, within the Southern District of Illinois,
ANGELA M. MOHLER,
defendant herein, did knowingly and intentionally acquire and obtain a mixture or substance
containing hydrocodone, a Schedule I controlled substance, by misrepresentation, fraud, and
deception,
all in violation of Title 21, United States Code, Sections 843(a)(3).
COUNT 2

Obtaining a Controlled Substance by Misrepresentation, Fraud, and Deception
21 U.S.C. § 843(a)(3)

From on or about February 13, 2021 to on or about February 18, 2021, in Madison County,

within the Southern District of Illinois,

ANGELA M. MOHLER,
Case 3:21-cr-30073-SPM Document1 Filed 05/18/21 Page 2of3 Page ID #2

defendant herein, did knowingly and intentionally acquire and obtain a mixture or substance
containing oxycodone, a Schedule II controlled substance, by misrepresentation, fraud, and
deception,
all in violation of Title 21, United States Code, Sections 843(a)(3).
COUNT 3

Obtaining a Controlled Substance by Misrepresentation, Fraud, and Deception
21 U.S.C. § 843(a)(3)

On or about November 8, 2019, in Madison County, within the Southern District of Illinois,
ANGELA M. MOHLER,
defendant herein, did knowingly and intentionally acquire and obtain a mixture or substance
containing hydrocodone, a Schedule II controlled substance, by misrepresentation, fraud, and
deception,
all in violation of Title 21, United States Code, Sections 843(a)(3).
COUNT 4
Obtaining a Controlled Substance by Misrepresentation, Fraud, and Deception
21 U.S.C. § 843(a)(3)
On or about September 12, 2018, in St. Clair County, within the Southern District of
Illinois,
ANGELA M. MOHLER,
defendant herein, did knowingly and intentionally acquire and obtain a mixture or substance
containing oxycodone, a Schedule II controlled substance, by misrepresentation, fraud, and
deception,

all in violation of Title 21, United States Code, Sections 843(a)(3).
Case 3:21-cr-30073-SPM Document1 Filed 05/18/21 Page 3of3 Page ID#3

COUNT 5§
Obtaining a Controlled Substance by Misrepresentation, Fraud, and Deception
21 U.S.C. § 843(a)(3)

From on or about August 5, 2018 to on or about August 9, 2018 in St. Clair County, within

the Southern District of Illinois,
ANGELA M. MOHLER,

defendant herein, did knowingly and intentionally acquire and obtain a mixture or substance
containing hydrocodone, a Schedule I] controlled substance, by misrepresentation, fraud, and

deception,

all in violation of Title 21, United States Code, Sections 843(a)(3).

A TRUE BILL

 

Do. LG

ETER T. REED
Assistant United States Attorney

Digitally signed by
Slut STEVEN WEINHOEFT
{_ Date: 2021.05.17
12:42:46 -05'00'
STEVEN D. WEINHOEFT
United States Attorney

 

Recommended Bond: $10,000 unsecured
